DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3, lines 2-3, the phrase "the depth of penetration of the solder accounts for 30% to 100% of the length of the connecting member of the copper terminal" should be changed to --the depth of penetration of the solder to the length of the connecting member of the copper terminal accounts for 30% to 100%--, see claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-9, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldemar (DE 102006010622) in view of Kayamoto (2013/0072075).
 	Waldemar discloses a joint of copper terminal (1) and an aluminum wire (2), wherein the copper terminal comprises a connecting member (13) and a functional member (11/12) connected with the connecting member of the copper terminal, a conductive core (23) of the aluminum wire is connected with the connecting member of the copper terminal, and at least the conductive core of the aluminum wire is connected with the connecting member of the copper terminal through a transition welding layer (32), wherein the transition welding layer is made of solder, wherein the solder is fused in a gap between the connecting member of the copper terminal and the conductive core of the aluminum wire and a depth of penetration of the solder to a length of the connecting member of the copper terminal accounts for 3% to 100%, wherein the joint of the copper terminal and the aluminum wire comprises a crimping region, wherein an area of the crimping region accounts for at least 1% of an overlapping area of the aluminum wire and the copper terminal, wherein the joint of the copper terminal and the aluminum wire further comprises a reinforcing welding layer (31)  (re claim 1).  Waldemar 
 	Waldemar does not disclose the ratio of the depth of penetration of the solder to the length of the whole crimping region being 5% to less than 100% and a surface of the copper terminal being further applied with a coating, wherein the thickness of the coating is 5µm to 1000µm (re claim 1).  
 	Although not disclosed in Waldemar, it would have been obvious to one skilled in the art to modify the joint of Waldemar such that the ratio of the depth of penetration of the solder to the length of the whole crimping region being less than 100% to reduce the amount of solder since the joint of Waldemar is also formed by crimping and since it has been held that the omission of an element and retention of its function is an indicium of nonobviousness. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966).
 	Kayamoto also discloses a terminal, wherein a surface of the terminal is applied with a coating (121, Fig. 7) which is zinc or tin or nickel ([0085]) (re claim 8) and has a thickness between 5 µm and 1000 µm ([0084]).  It would have been 
 	Re claim 6, Waldemar discloses the invention substantially as claimed including the reinforcing welding layer (31) having a thickness of greater than 0 mm.  Waldemar does not disclose the thickness of the reinforcing welding layer (31) not greater than 15 mm.  However, it would have been obvious to one skilled in the art to modify the reinforcing welding layer of Waldemar to have a thickness not greater than 15 mm to meet the specific use of the resulting joint since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 7, Kayamoto discloses a joint (Figs 10A-10B) comprising a terminal (250) which has a hollow column shape with openings at both ends and a side surface of the hollow column being closed.  It would have been obvious to one skilled in the art to modify the terminal of Waldemar to have the hollow column shape as taught by Kayamoto such that the connection between the wire and the connecting member can be inspected through either of the openings.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
Applicant argues that "Waldemar fails to disclose the technical features of a ratio of the depth of penetration of the solder to the length of the whole crimping region accounts is equal to 5%, or, greater than 5% and less than 100%, the joint of the copper terminal and the aluminum wire further comprises a reinforcing welding layer, a surface of the copper terminal is further applied with a coating, the thickness of the coating is 5µm to 1000µm” as recited in the amended claim 1 of the present application.  
Examiner would disagree because Waldemar does disclose a reinforcing welding layer (31).  Waldemar is modified by Kayamoto, and the combination of Waldemar and Kayamoto discloses the invention as claimed.
Applicant argues that Kayamoto also fails to disclose the above distinguishing features as recited in the amended claim 1.  Examiner would disagree because Kayamoto does teach a terminal, wherein a surface of the terminal is applied with a coating (121, Fig. 7), and wherein the thickness of the coating is 5µm to 1000µm ([0084]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847